Citation Nr: 1141232	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for Reynaud's syndrome.

2.  Entitlement to an effective date earlier than April 18, 2007, for a grant of service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression.

3.  Entitlement to an initial rating greater than 40 percent for chronic sinusitis.

4.  Entitlement to an initial rating greater than 10 percent for left-sided deep vein thrombosis of the jugular and subclavian veins.

5.  Entitlement to an initial rating greater than 70 percent for an acquired psychiatric disability other than PTSD, to include depression.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 2002 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted, in pertinent part, the Veteran's claims of service connection for chronic sinusitis, assigning a 40 percent rating effective October 16, 2003, and for left-sided deep vein thrombosis of the jugular and subclavian veins, assigning a 10 percent rating effective March 31, 2004.  A Travel Board hearing was held at the RO in August 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This matter also is on appeal from a September 2006 rating decision in which the RO denied the Veteran's claim of service connection for Reynaud's syndrome.  

This matter further is on appeal from an April 2008 rating decision in which the RO denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression (which it characterized as depressive disorder).

In a May 2009 rating decision, the RO granted the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression (which it characterized as depressive disorder), assigning a 30 percent rating effective April 18, 2007.  

In April 2010, the RO assigned a higher initial 70 percent rating effective April 18, 2007, for the Veteran's service-connected acquired psychiatric disability other than PTSD, to include depression.  Because the initial rating assigned to this disability is not the maximum rating available, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2008 and in September 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to special monthly compensation based on the need for aid & attendance/housebound status ("SMC claim") has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board observes that, in September 2009, the RO denied the Veteran's original SMC claim and she did not initiate an appeal.  The Veteran subsequently testified at her August 2011 Board hearing that she intended to file a new SMC claim.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for Reynaud's syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for an acquired psychiatric disability other than PTSD, to include depression, was date-stamped as received by the RO on April 18, 2007.

2.  In a rating decision dated on April 18, 2008, and issued to the Veteran and her service representative on April 22, 2008, the RO denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression.

3.  In a rating decision dated on May 26, 2009, and issued to the Veteran and her service representative on May 27, 2009, the RO granted the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression (which it characterized as depressive disorder), assigning a 30 percent rating effective April 18, 2007.

4.  Service connection is in effect for an acquired psychiatric disability other than PTSD, to include depression, evaluated as 70 percent disabling effective April 18, 2007.

5.  The competent evidence shows that, on October 26, 2004, the Veteran submitted private outpatient treatment records showing treatment for depression.

6.  The competent evidence shows that, prior to March 19, 2010, the Veteran's service-connected chronic sinusitis was manifested by sinus tenderness and throat congestion.

7.  The competent evidence shows that, on VA examination on March 19, 2010, the Veteran's service-connected chronic sinusitis was manifested by near-constant sinusitis with nasal congestion, excess nasal mucous, sinus pain and tenderness, and at least 4 incapacitating episodes of sinusitis per year requiring 4-6 weeks of antibiotic treatment.

8.  The competent evidence shows that the Veteran's service-connected left-sided deep vein thrombosis of the jugular and subclavian veins has resolved and there is no evidence of any reoccurrence of this condition.

9.  The competent evidence shows that the Veteran's service-connected acquired psychiatric disability other than PTSD, to include depression, is manifested by slurred speech, magical thinking, and suicidal ideation; there is no evidence of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 26, 2004, for a grant of service connection for an acquired psychiatric disability other than PTSD, to include depression, have been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§  3.1(q), 3.31, 3.105(a), 3.151(a), 3.400 (2011).

2.  The criteria for an initial 50 percent rating effective March 19, 2010, for chronic sinusitis have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code (DC) 6514 (2011).  

3.  The criteria for an initial rating greater than 10 percent for left-sided deep vein thrombosis of the jugular and subclavian veins have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7199-7121 (2011).

4.  The criteria for an initial rating greater than 70 percent for an acquired psychiatric disability other than PTSD, to include depression, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9434 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

With respect to all of the claims adjudicated in this decision, the Board notes that they are "downstream" elements of the RO's grant of service connection in the currently appealed rating decisions.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In April 2004, February and April 2006, and in September 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  These letters also noted other types of evidence the Veteran could submit in support of her claims.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in the April 2006 and September 2007 VCAA notice letters and in separate March 2006 and March 2010 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence supports assigning an effective date of October 26, 2004, for a grant of service connection for an acquired psychiatric disability other than PTSD, to include depression.  The evidence also supports assigning a higher initial 50 percent rating effective March 19, 2010, for the Veteran's service-connected chronic sinusitis.  By contrast, the evidence does not support assigning higher initial ratings for either the Veteran's service-connected left-sided deep vein thrombosis of the jugular and subclavian veins or for service-connected acquired psychiatric disability other than PTSD, to include depression.  Thus, any failure by the RO to provide notice as to the disability ratings under the VCAA cannot be considered prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the April 2004 VCAA notice letter was provided prior to the currently appealed January 2005 and September 2006 rating decisions.  Similarly, the 2006 and 2007 VCAA notice letters were provided prior to the currently appealed April 2008 rating decision.  Because the Veteran's earlier effective date claim and the higher initial rating claim for chronic sinusitis are being granted in this decision, and because the higher initial rating claims for left-sided deep vein thrombosis of the jugular and subclavian veins and for an acquired psychiatric disability other than PTSD are being denied, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and her service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decisions were fully favorable to the Veteran on the issues of service connection for an acquired psychiatric disability other than PTSD, chronic sinusitis, and for left-sided deep vein thrombosis of the jugular and subclavian veins, and because the Veteran was fully informed of the evidence needed to substantiate her claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's complete Social Security Administration (SSA) disability records also have been obtained and associated with the claims file.

The Veteran has contended that she was treated for her claimed disabilities at the U.S. Army Hospital at Fort Drum, New York.  In response to a request for these records from the RO, this facility notified VA in May 2004 that it had no records for the Veteran.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the Veteran's earlier effective date claim, the Board finds that there is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to this claim.  With respect to the Veteran's higher initial rating claims, the Board notes that the Veteran has been provided with VA examinations which address the current nature and severity of her service-connected acquired psychiatric disability other than PTSD, chronic sinusitis, and left-sided deep vein thrombosis of the jugular and subclavian veins.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that she is entitled to an earlier effective date for the grant of service connection for an acquired psychiatric disability other than PTSD, to include depression.  She specifically contends that, because she has experienced depression since active service, she is entitled to an effective date which is the date of her discharge from active service.

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

The Board finds that the preponderance of the evidence supports assigning an earlier effective date of October 26, 2004, for the grant of service connection for an acquired psychiatric disability other than PTSD, to include depression.  A review of the claims file shows that, on October 26, 2004, the Veteran submitted voluminous private treatment records in support of her claims.  These records show that, on private outpatient treatment in May 2003, the Veteran complained of "feeling a bit overwhelmed and unhappy."  She stated that work "is very bothersome."  She worked as a nurse "and finds her work situation very stressful as many people there argue and bicker all day and do not appreciate each other."  She reported being seen in the past by a social worker and had been on Zoloft "many years ago" although "it had not helped [and] she is willing to try another antidepressant."  Objective examination showed she was "easily tearful telling her story [and] somewhat scattered in her presentation and obviously appearing stressed."  The assessment was adjustment disorder with depressed mood.  She was prescribed Paxil CR 25 milligrams every day.

A review of the Veteran's VA outpatient treatment records printed on March 27, 2006, shows that she was seen for treatment of depression in April 2005.  At that outpatient treatment visit, the Veteran's complaints included being depressed.  She reported being treated for depression "about 20 years ago" by her primary care physician and being on Zoloft "for about 6 months."  She denied any psychiatric hospitalizations or suicide attempts.  She also reported being on Paxil and Ambien "for a period of time."  She rated her depression as 6-7/10 on a pain scale (with 10/10 being the worst pain).  Mental status examination of the Veteran showed no suicidal or homicidal ideation or plan, clear speech, mild anxiety, difficulty concentrating, no racing thoughts, no delusional/paranoid material, no distorted perceptions, difficulty sleeping with a lot of dreams, decreased energy and motivation, clear thoughts, full orientation, and no evidence of irritability or agitation.  The Veteran's Global Assessment of Functioning (GAF) score was 54, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The diagnoses included depression, not otherwise specified.  The Veteran was started on citalopram 20 mg every day for depression.

In a signed letter which was date-stamped as received by the RO on April 18, 2007, the Veteran contended that she experienced "severe depression, as I feel extremely isolated, not to mention lonely."  The RO interpreted this letter as the Veteran's informal claim of service connection for an acquired psychiatric disability other than PTSD, to include depression (which it characterized as depressive disorder).

In a statement dated on April 7, 2007, and date-stamped as received by the RO on May 16, 2007, M.J.D. stated that she had known the Veteran since January 2007.  M.J.D. also stated that she had witnessed the Veteran's "intermittent slurred speech."  M.J.D. stated further that the Veteran's "slurred speech has become much more prevalent.  At times it gets so bad that when we speak in person I have a hard time comprehending what she is saying, and when speaking over the phone she is almost completely incoherent.  I am continually asking her to repeat herself until I can finally understand what she is saying."

In statements on a VA Form 9 dated on May 10, 2007, and date-stamped as received by the RO on May 16, 2007, the Veteran contended that she experienced severe anxiety.

In a statement dated on October 8, 2007, and date-stamped as received by the RO on December 14, 2007, the Veteran's son stated that his mother's health had deteriorated steadily since her service separation and she was "severely depressed."  He also stated that his mother had become a "depressed and defeated person."  

As noted above, in a rating decision dated on April 14, 2008, and issued to the Veteran and her service representative on April 22, 2008, the RO denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression (which it characterized as depression secondary to chronic sinusitis).  

The Veteran disagreed with this decision in statements on a VA Form 21-4138 dated on June 11, 2008, and submitted at her June 2008 Board hearing.  She specifically contended, " The issue of depression is related to my numerous service-connected conditions, not necessarily my [service-connected] sinusitis."

The next relevant correspondence occurred when the Veteran's VA outpatient treatment records were received and associated with the claims file.  These records were received on May 26, 2009, and showed treatment for multiple acquired psychiatric disabilities other than PTSD, to include depression and anxiety disorder.  The Veteran had a VA mental disorders examination on May 14, 2009, and a copy of this examination report was received and associated with the claims file.

As noted above, in a rating decision dated on May 26, 2009, and issued to the Veteran and her service representative on May 27, 2009, the RO granted the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression (which it characterized as depressive disorder), assigning a 30 percent rating effective April 18, 2007.  The RO concluded that April 18, 2007, was the appropriate effective date for a grant of service connection for an acquired psychiatric disability other than PTSD, to include depression, because this was the date of receipt of the Veteran's claim.

The Veteran testified at her August 2011 Board hearing that the appropriate effective date for the grant of service connection for an acquired psychiatric disability other than PTSD, to include depression, should be the date that she was sent home for 3 months of "house rest" during active service.  See Board hearing transcript dated August 3, 2011, at pp. 11-12.  She testified that the date she was told to go home for 3 months of "house rest" during active service effectively was the end of her active service even though that date was not the date of her discharge from active service.  Id., at pp. 13.  

The Board finds that the Veteran's private outpatient treatment records date-stamped as received on October 26, 2004, constitute an informal claim of service connection for an acquired psychiatric disability other than PTSD, to include depression.  38 C.F.R. § 3.157.  The Board finds the date of receipt of these records particularly persuasive as to the issue of an earlier effective date in light of the fact that the Veteran submitted these records in support of her claims.  These records clearly show that the Veteran was treated for an acquired psychiatric disability other than PTSD prior to April 18, 2007.  Given the Veteran's contentions, and given the competent evidence of record as of October 26, 2004, the RO should have inferred an informal claim of service connection for an acquired psychiatric disability other than PTSD, to include depression, based on receipt of these records.  The Board notes in this regard that, although the Veteran's private outpatient treatment records received on October 26, 2004, show treatment for an acquired psychiatric disability other than PTSD as early as May 2003, several months prior to her separation from active service in October 2003, these records were not date-stamped as received by VA until October 26, 2004.  The Board also notes that the earliest possible date that a service connection claim can be awarded is the day after the date of the Veteran's date of separation from active service (in this case, the day after October 15, 2003, or October 16, 2003).  See 38 C.F.R. § 3.400(b)(2)(i) (2011).  There is no indication in the claims file of any correspondence or other written communication from the Veteran expressing an intent to file a claim of service connection for an acquired psychiatric disability other than PTSD, to include depression, between October 15, 2003, and October 26, 2004, however.  

The Board observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  Id.  The evidence of record demonstrates that the Veteran separated from active service on October 15, 2003.  VA received an informal claim of service connection for an acquired psychiatric disability other than PTSD, to include depression, on October 26, 2004, which is more than one year after the Veteran's separation from active service.  She has not identified or submitted any evidence demonstrating her intent to file a claim of service connection for an acquired psychiatric disability other than PTSD prior to October 26, 2004.  Thus, the Board finds that the criteria for assigning an effective date of October 26, 2004, for an award of service connection for an acquired psychiatric disability other than PTSD, to include depression, are met.


Higher Initial Rating Claims

The Veteran also contends that her service-connected chronic sinusitis, left-sided deep vein thrombosis of the jugular and subclavian veins, and acquired psychiatric disability other than PTSD, to include depression, are all more disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected chronic sinusitis currently is evaluated as 40 percent disabling effective October 16, 2003, under 38 C.F.R. § 4.97, DC 6514 (chronic sphenoid sinusitis).  The Veteran's service-connected left-sided deep vein thrombosis of the jugular and subclavian veins currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.104, DC 7199-7121 (other vein disease-post-phlebitic syndrome of any etiology).  See 38 C.F.R. § 4.104, DC 7199-7121 (2011).  The Veteran's service-connected acquired psychiatric disability other than PTSD, to include depression, currently is evaluated as 70 percent disabling under 38 C.F.R. § 4.130, DC 9434 (depression).  See 38 C.F.R. § 4.130, DC 9434 (2011).

As relevant to the Veteran's higher initial rating claim for chronic sinusitis, under the General Rating Formula for Sinusitis, a maximum 50 percent rating is assigned under DC 6514 for sinusitis following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, DC 6514 (2011).  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

As relevant to the Veteran's higher initial rating claim for left-sided deep vein thrombosis of the jugular and subclavian veins, a 10 percent rating is assigned under DC 7121 for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is assigned for persistent edema incompletely relieved by elevation of extremity and with or without beginning stasis pigmentation or eczema.  A 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema with or without intermittent ulceration.  A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is assigned under DC 7121 for massive board-like edema with constant pain at rest.  See 38 C.F.R. § 4.104, DC 7121 (2011).

As relevant to the Veteran's higher initial rating claim for an acquired psychiatric disability other than PTSD, to include depression, a 70 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9434 (2011).

A 100 percent rating is assigned under DC 9434 for major depressive disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this appeal, a GAF score of 31 to 40 is defined as indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board finds that the evidence supports assigning a higher initial 50 percent rating effective March 19, 2010, for the Veteran's service-connected chronic sinusitis.  The evidence shows that, prior to VA examination on March 19, 2010, the Veteran's service-connected chronic sinusitis was manifested by sinus tenderness and throat congestion.  For example, the Veteran's service treatment records show that, at her enlistment physical examination in May 2002, clinical evaluation showed chronic sinusitis and clear lungs.  The Veteran's medical history included sinusitis.  The Veteran's service treatment records show no complaints of or treatment for her pre-service chronic sinusitis during service.  A copy of the Veteran's separation physical examination also was not available for review.

The post-service evidence also supports assigning a higher initial 50 percent rating effective March 19, 2010, for the Veteran's service-connected chronic sinusitis.  Prior to that date, however, the competent post-service evidence shows that her chronic sinusitis was not characterized by near-constant sinusitis.  These records show instead that, prior to March 19, 2010, the Veteran experienced flare-ups of chronic sinusitis several times a year which were manifested by sinus pressure and pain and throat congestion.  For example, a review of private outpatient treatment records date-stamped as received by VA on October 26, 2004, shows that, in September 2002, the Veteran complained of worsening sinus problems.  Objective examination showed tender sinuses.  The assessment was chronic sinusitis.

On VA outpatient treatment in September 2005, a history of chronic sinusitis was noted.  Physical examination showed clear lungs.  The assessment included chronic sinusitis which appeared to be stable.

In April 2006, the Veteran complained of an upper respiratory infection, sinus headaches, and pain.  She rated her sinus pain as 7/10 on a pain scale (with 10/10 being the worst pain).  Physical examination showed moist and pink oral mucosa with no lesions, no post-nasal drip, and tenderness over the maxillary and ethmoid sinuses.  The impression was sinusitis.

On VA examination in March 2007, the Veteran complained of intermittent sinus infections "throughout the year."  It was noted that the Veteran also had experienced other bacterial infections, including pneumonia, which required the use of antibiotics.  The Veteran reported that she had been on antibiotics for 10 out of the previous 12 months "not necessarily always for the sinus infection."  She also reported that her sinus infection was accompanied by nasal congestion, purulent nasal discharge, difficulty breathing through the nose, facial pain, and sinus headaches.  Physical examination showed very slow methodical speech, the Veteran was able to breathe through the left nostril, subjective frontal sinus tenderness, moist mucous membranes, and a clear chest to auscultation without wheezes, rhonchi, or shortness of breath.  There was some very mild decreased breathing through the right nostril.  The mucous membranes of the nasal area were within normal limits.  There was no facial swelling.  The diagnoses included chronic sinusitis.

On VA outpatient treatment in April 2008, the Veteran complained of a respiratory infection for the previous 3-4 weeks "that is lingering on," increased sinus drainage, post-nasal drip, and cough with yellowish expectoration.  A history of allergies and sinusitis "on and off in the past" was noted.  Physical examination showed a congested throat without exudates, minimal frontal and maxillary tenderness, and clear lungs.  The impression was sinusitis.

The Veteran testified at her June 2008 Board hearing that she was on antibiotics "almost once a month" to treat her service-connected chronic sinusitis.  See Board hearing transcript dated June 11, 2008, at pp. 24.  She also testified that she constantly experienced fevers due to her service-connected chronic bronchitis.  Id., at pp. 25.  She testified further that she had become isolated from her family due to sinus headaches associated with her service-connected chronic sinusitis.  Id., at pp. 27.  

On VA outpatient treatment in July 2008, the Veteran complained of being "sick with a sinus problem," post-nasal drip, sinus congestion, and fever.  She reported taking amoxicillin for 3 days "but did not help that much."  Her history included chronic sinusitis and flare-ups of chronic sinusitis.  Physical examination showed a congested throat, slight post-nasal drip, and a clinically clear chest although the Veteran "does not take deep breaths."  The assessment included chronic sinusitis flare-up.

A review of private treatment records date-stamped as received by the RO in December 2008 shows that, on private outpatient treatment in March 1996, the Veteran complained of problems with sinusitis ever since the placement of a nasogastric (NG) tube and facial pressure with large amounts of green drainage and coughing "whenever she gets an episode of sinusitis."  Physical examination showed no evidence of purulent drainage intranasally and some slight post-nasal drip.  The impression was a history of known sinusitis and probable anatomic abnormality resulting in another episode of acute sinusitis.

The Veteran had endoscopic bilateral maxillary antrostomies and endoscopic enthmoidectomy in March 1998.  The pre- and post-operative diagnoses were chronic sinusitis.  

On private outpatient treatment in November 1998, the Veteran complained of "some problems with her sinuses again.  She completed a course of Augmentin and did note some improvement."  She complained of problems with post-nasal drip, purulent drainage from her nose, and a sore throat.  Physical examination showed some green purulent drainage in the left middle meatus of the nose and some slight erythema "which she relates to postnasal drip."  The impression was chronic sinusitis.

Private x-rays of the Veteran's sinuses taken in September 1999 showed normal maxillary sinuses status-post surgery and mucosal thickening with air-fluid level in the right sphenoid sinus, possibly representing acute, un-chronic sinuses.

Following computerized tomography (CT) scan of the Veteran's of the sinuses in March 2002, the radiologist's impressions were minimal air fluid level in the sphenoid sinuses, clear maxillary sinuses, mild mucosal thickening in the ethmoid sinuses, and findings consistent with mild acute and chronic sinusitis.

In an October 2003 letter, Lawrence N. Chessin, M.D., stated that the Veteran had been on Augmentin Therapy "for nearly a three-week course" and she had improved symptomatically.  A CT scan of the Veteran's paranasal sinuses showed no air fluid levels or sinus opacifications.  

In a February 2005 letter, Dr. Chessin stated that he had evaluated the Veteran for a recurrent ORSA (oxacillin-resistant staphylococcus aureus) infection."  The Veteran had presented in January 2005 with a low-grade fever, purulent nasal discharge, and headache.  She reported that ORSA cultures at a VA Medical Center had been negative on 2 occasions "but it was unclear to me if they were true nasopharyngeal cultures."  The Veteran also reported that she recently had completed a course of Ciprofloxacin for acute sinusitis through her internist.  Physical examination showed acute purulent sinusitis and an unremarkable chest exam.  A nasopharyngeal culture showed that the Veteran's ORSA had returned.  Dr. Chessin recommended that the Veteran restart taking Bactrim DS for a full 6-week course of antibiotics.  Dr. Chessin concluded that the Veteran had "ORSA infection and recolonization of her sinuses."

On VA outpatient treatment in January 2009, the Veteran complained of a cough and cold which had lasted for 4-5 days.  A history of pneumonia and asthma were noted.  The Veteran also reported having a fever the day before this visit.  Physical examination showed a slightly congested throat, slight sinus tenderness, and a few rhonchi but no rales present in the lungs.  The assessment included acute bronchitis and sinusitis.  

In November 2009, the Veteran complained of a lingering sinus infections for several weeks which began with a scratchy throat, cough with yellow expectoration, post-nasal drip, sinus pressure, chills, and fever.  A history of chronic sinusitis was reported.  Physical examination showed a congested throat without exudates, frontal sinus tenderness, and clear lungs.  The impression was recurrent sinusitis.  The Veteran was put on Augmentin and guaifenesin.

In January 2010, the Veteran's complaints included a recurrence of a sinus infection with congestion and post-nasal drip.  Physical examination showed vague frontal sinus tenderness, a clear throat, and clear lungs.  The impressions included possible sinusitis.

The Board acknowledges the Veteran's assertions and Board hearing testimony that her service-connected chronic sinusitis has worsened.  The competent evidence does not support her assertions, however.  It shows instead that, at least prior to March 19, 2010, the Veteran's service-connected chronic sinusitis was manifested by complaints of sinus pain and pressure, a congested throat, and sinus tenderness.  The Board acknowledges that, prior to March 19, 2010, the Veteran was seen repeatedly by VA and private physicians for treatment of recurrent flare-ups of chronic sinusitis which was treated with courses of antibiotics.  It appears that her service-connected chronic sinusitis flared up and then resolved with antibiotic treatment.  There is no indication, however, that the Veteran had radical surgery with chronic osteomyelitis to treat her service-connected chronic sinusitis.  Nor does it appear that the Veteran experienced near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries (i.e., a 50 percent rating under DC 6514) such that a higher initial rating than 40 percent is warranted prior to March 19, 2010.  See 38 C.F.R. § 4.97, DC 6514 (2011).  The Veteran's frequent bouts of sinusitis during this time period also were not characterized as incapacitating by either her VA or private treating physicians.  The Board observes in this regard that the Veteran reported on VA examination in March 2007 that she experienced intermittent sinus infections throughout the year which were treated with antibiotics.  The Board also recognizes that, although the Veteran is a registered nurse (RN), her statements regarding the severity of her service-connected chronic sinusitis are less probative than the competent evidence of record which demonstrates that it did not worsen, at least prior to March 19, 2010.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates entitlement to an initial rating greater than 40 percent prior to March 19, 2010, for her service-connected chronic sinusitis.  Accordingly, the Board finds that the criteria for an initial rating greater than 40 percent prior to March 19, 2010, for service-connected chronic sinusitis have not been met.  Id.

The Board also finds that the competent evidence supports assigning an initial 50 percent rating effective March 19, 2010, for the Veteran's service-connected chronic sinusitis.  The competent evidence persuasively suggests that, since March 19, 2010, the Veteran's service-connected chronic sinusitis has worsened significantly.  On VA examination on March 19, 2010, the Veteran complained of worsening chronic sinusitis with episodes of increasing frequency and duration.  She reported being on antibiotics already 4 times this year.  The Veteran denied any history of trauma, neoplasm, or osteomyelitis, although she reported a history of occasional nasal allergy.  She also reported a history of 4 incapacitating episodes of sinusitis per year requiring 4-6 weeks of antibiotic treatment and 6 non-incapacitating episodes of sinusitis accompanied by headaches, fever, purulent discharge, and sinus pain.  Each of the episodes lasted 7-14 days.  She described her current chronic sinusitis symptoms as nasal congestion, excess nasal mucous, sinus pain and tenderness, and constant difficulty breathing.  Physical examination showed fever, sinus tenderness in the frontal and maxillary sinuses, evidence of active disease, no signs of nasal obstruction, nasal polyps, septal deviation, rhinoscleroma, tissue loss, scarring, or deformity of the nose, or evidence of granulomatous infection, and a normal larynx.  The diagnosis was chronic sinusitis.  

The Veteran testified at her August 2011 Board hearing that her chronic sinusitis was manifested by blocked nasal passages, the need for constant medication, and difficulty breathing and sleeping.  See Board hearing transcript dated August 3, 2011, at pp. 16-17.

The competent evidence shows that, effective March 19, 2010, the Veteran's service-connected chronic sinusitis was manifested by near-constant sinusitis with at least 4 incapacitating episodes of sinusitis per year requiring 4-6 weeks of antibiotic treatment and at least 6 non-incapacitating episodes of sinusitis accompanied by headaches, fever, purulent discharge, and sinus pain with each episode lasting between 7-14 days (as seen on VA examination).  There also was evidence of active disease on physical examination.  The Veteran subsequently testified credibly before the Board in August 2011 that her service-connected chronic sinusitis currently required constant medication for treatment.  Id.  Thus, the Board finds that the criteria for an initial 50 percent rating effective March 19, 2010, for the Veteran's service-connected chronic sinusitis have been met.  See 38 C.F.R. § 4.97, DC 6514 (2011).

The Board also finds that the preponderance of the evidence is against assigning an initial rating greater than 10 percent for the Veteran's service-connected left-sided deep vein thrombosis of the jugular and subclavian veins.  The Veteran's service treatment records show that her vascular system was normal clinically at her enlistment physical examination in May 2002.  These records show no complaints of or treatment for deep vein thrombosis at any time during active service.  A copy of the Veteran's separation physical examination was not available for review.

The post-service evidence also does not support assigning an initial rating greater than 10 percent for the Veteran's service-connected left-sided deep vein thrombosis of the jugular and subclavian veins.  For example, on VA examination on October 2004, the Veteran's complaints included deep vein thrombosis secondary to a central line being placed.  Her medical history included left arm deep vein thrombosis in March 2004.  The Veteran reported that she had been exposed to ORSA during service "and has been under almost constant treatment on antibiotics."  The Veteran also reported that, due to prolonged antibiotic use, she developed C. difficile and then became profoundly dehydrated.  After becoming profoundly dehydrated, a central line was required because there was no peripheral access.  After having a central line for about 24 hours, it was pulled due to excessive pain.  Several days later, the Veteran stated that she developed left arm deep vein thrombosis.  She also stated that she took Coumadin to treat her deep vein thrombosis.  She denied any arm numbness or any pain distally although she continued to experienced left upper arm pain.  Physical examination of the left upper arm showed tenderness over the biceps and triceps areas with mild edema but no bruising or discoloration, capillary refill of less than 10 seconds, no pain on palpation of the right arm, intact grip strength bilaterally, and normal muscle strength in the upper extremities.  The VA examiner concluded that the Veteran's deep vein thrombosis was resolving.   The diagnoses included deep vein thrombosis of the left arm which was not secondary to ORSA infection but was "secondary to a central line being place that was needed for dehydration secondary to the reported C. difficile from the chronic use of the antibiotics."

On VA outpatient treatment in November 2004, the Veteran's complaints included "heaviness" in the left arm and left arm swelling.  The Veteran's medical history included catheter-induced subclavian vein thrombosis.  The Veteran also never had deep vein thrombosis before despite multiple surgeries.  Physical examination showed erythema and coolness of the left hand, no edema of the upper extremities, no petechiae or upper extremity purpura, no exanthema, and she was not icteric.  The VA examiner stated that the Veteran had no prior history and/or family history of thrombophilia suggesting that the inciting cause of the deep vein thrombosis was the catheter placement.  The impression was catheter-induced subclavian vein thrombosis.  

On VA examination in March 2007, the Veteran stated that she had not been on any treatment since being diagnosed as having deep vein thrombosis.  The Veteran also stated that there had been no reported complications since she was treated for her deep vein thrombosis.  Physical examination showed no swelling of the neck or left arm and no tenderness of the distal arm on the left side.  The VA examiner stated that the Veteran did not have any deep vein thrombosis of the left arm which should have resolved after being on Coumadin and she had not been treated for any further blood clot to the arm.  This examiner also stated, " This appears to be a resolved condition."  The diagnoses included a history of deep vein thrombosis.

The Veteran testified at her June 2008 Board hearing that her service-connected left-sided deep vein thrombosis of the jugular and subclavian veins caused her to experienced little sensation in her hands and fingers.  This disability also caused her fingers to swell and she retained a lot of fluid in her left arm.  See Board hearing transcript dated June 11, 2008, at pp. 28-9.

On VA examination in March 2010, the Veteran complained of "an ongoing heaviness in the left arm" but she was not sure it was related to her service-connected left-sided deep vein thrombosis in the jugular and subclavian veins.  She stated that she had not experienced any reoccurrence of deep vein thrombosis in the jugular or subclavian veins.  She denied all relevant history, including any arm edema, discoloration, or lack of use of the arm.  Physical examination showed no relevant findings.  The diagnosis was left-sided deep vein thrombosis of the jugular and subclavian veins which was resolved and showed no evidence of recurrence.

The Veteran testified at her August 2011 Board hearing that she experienced "a lot of swelling" in her upper arm and "a lot of heaviness" due to her service-connected left-sided deep vein thrombosis of the jugular and subclavian veins.  See Board hearing transcript dated August 3, 2011, at pp. 17-18.  She also testified that she experienced constant arm swelling and was unable to bend her arm.  Id.

The Board acknowledges the Veteran's assertions and Board hearing testimony that her service-connected left-sided deep vein thrombosis in the jugular and subclavian veins has worsened.  The competent evidence does not support these assertions, however.  It shows instead that this disability was resolved with treatment after the Veteran initially was diagnosed as having deep vein thrombosis in October 2004.  Subsequent VA examinations in March 2007 and in March 2010 both demonstrated that this disability was resolved with no evidence of reoccurrence.  The Board also recognizes that, although the Veteran is an RN, her statements regarding the severity of her service-connected left-sided deep vein thrombosis in the jugular and subclavian veins are less probative than the competent evidence of record which demonstrates that this disability has not reoccurred since 2004.  There is no competent evidence that the Veteran's service-connected left-sided deep vein thrombosis in the jugular and subclavian veins has worsened, to include being manifested by any persistent edema (as is required for a disability rating greater than 10 percent under DC 7121), such that an initial rating greater than 10 percent is warranted.  See 38 C.F.R. § 4.104, DC 7199-7121 (2011).  The Veteran also has not identified or submitted any competent evidence demonstrating that her service-connected left-sided deep vein thrombosis in the jugular and subclavian veins has reoccurred.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent for the Veteran's service-connected left-sided deep vein thrombosis in the jugular and subclavian veins are not met.  Id.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 70 percent for an acquired psychiatric disability other than PTSD, to include depression.  There is no competent evidence that the Veteran's service-connected acquired psychiatric disability other than PTSD is manifested by total social and occupational impairment such that an initial rating greater than 70 percent is warranted under DC 9434.  See 38 C.F.R. § 4.130, DC 9434 (2011).  The Veteran's service treatment records show that, at her enlistment physical examination in May 2002, her psychiatric system was normal clinically and she denied any relevant pre-service medical history.  She also denied any relevant medical history.  These records also show no complaints of or treatment for an acquired psychiatric disability other than PTSD, to include depression, at any time during service.  A copy of the Veteran's separation physical examination was not available for review.

The post-service evidence also does not support assigning an initial rating greater than 70 percent for the Veteran's service-connected acquired psychiatric disability other than PTSD, to include depression.  A review of private outpatient treatment records date-stamped as received by the RO on October 26, 2004, shows that, in April 2000, more than 2 years prior to her entry on to active service, the Veteran complained of feeling irritable in the past few weeks.  She reported that, the previous Friday, she had been stopped by police on her way to work and had been delayed for 35 minutes.  She felt that the police had been unreasonable.  This incident also triggered a memory of an event which had occurred 18-20 years earlier when the Veteran's ex-husband had dropped her and her 18-month old son off in the New Mexico desert.  She reported that they had been picked up by a driver who threatened her son's life and apparently sexually assaulted the Veteran unexpectedly.  The Veteran also reported that she was sleeping with the lights on, locking the windows, and was hypervigilant, depressed, and anxious.  Objective examination showed no suicidal or homicidal and delusional behavior.  The assessment included acute anxiety.  As noted above, following subsequent private outpatient treatment in May 2003, the Veteran was diagnosed as having adjustment disorder with depressed mood.

On VA outpatient treatment in April 2005, the Veteran complained of depression.  She rated her depression as 6-7/10 on a pain scale (with 10/10 being the worst pain).  Mental status examination of the Veteran showed she was casually dressed and neatly groomed with no suicidal/homicidal ideation, plan, or intent, good eye contact, normal speech in tone, volume, and rate, mild anxiety, no racing thoughts but difficulty concentrating, no delusional/paranoid material, normal perceptions, reported difficulty sleeping, decreased energy and motivation, clear thoughts, full orientation, and no evidence of irritability or agitation.  The Veteran's GAF score was 54, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The diagnoses included depression, not otherwise specified.

In April 2006, the Veteran's complaints included, " I can't sleep at all."  The Veteran reported that she had stopped taking some of the medications which had been prescribed for her anxiety.  Mental status examination of the Veteran showed full orientation, well nourished, somewhat agitated and talkative, hysterical "in some ways as she speaks about the problems that she has been having," somewhat pressured speech, generally organized, goal-oriented, rational, relevant, and coherent thoughts, no evidence of any acute psychiatric disturbances, intact cognitive processes, and no suicidal or homicidal ideation, intention, or plan.  The VA examiner stated that the Veteran was anxious, depressed, and tearful "at times."  The Veteran's GAF score was 53, indicating moderate symptoms.  The diagnoses included depression, not otherwise specified, and anxiety disorder, not otherwise specified.

In September 2007, the Veteran reported that she had been taking her psychiatric medications which helped "a little."  She also reported taking zolpidem "rarely" for sleeping.  She reported further that clonazapem "seems to be the only thing she claims that helps her get through the day."  Objective examination showed the Veteran "seems to be doing reasonably well."  She seemed very weak, somewhat subdued and was "not very lively or spontaneous in her responses."  The Veteran was "managing" even though she was somewhat uncomfortable, restless, and anxious "which seems to be the way that she presents most of the time.  At times she seems pained, [and] she has this pained look[] on her face usually."  It also was noted that "things seem to be a struggle" for the Veteran.  Mental status examination of the Veteran showed she was somewhat subdued and mildly guarded, somewhat restless and anxious, "seemingly fragile physically," a mildly depressed mood, somewhat slowed speech but she was not lethargic overall, generally organized, goal-directed, rational, and relevant thoughts, no evidence of any acute psychiatric disturbances, intact cognitive processes, and no suicidal or homicidal ideation, intention, or plan.  The VA examiner's assessment was that the Veteran's condition was stable but she "seems to be struggling with medical and psychiatric issues."  The Veteran's GAF score was 55, indicating moderate symptoms.  The diagnoses included depression, not otherwise specified.

In November 2007, the Veteran's complaints included chronic insomnia.  It was noted that there was a concern that the Veteran was abusing her prescription medications and possibly alcohol.  The VA examiner noted that the Veteran "seemed to be looking very fine today" and appeared more alert.  The Veteran reported that she was more motivated and had more energy.  She also reported that she still was having trouble sleeping and with food intake.  Mental status examination of the Veteran showed she was a little anxious and restless, more active and more alert, full orientation, spontaneous speech that was "more lively than it has been" and more focused, more focused and organized thoughts, no lethargy, no evidence of any acute psychiatric disturbances, intact cognitive processes, and no suicidal or homicidal ideation, intention, or plan.    The VA examiner's assessment was that the Veteran's condition was improving and she manifested "a little more motivation and energy [with] less depression."  The Veteran's GAF score was 53, indicating moderate symptoms.  The diagnoses included recurrent moderate major depression and anxiety disorder, not otherwise specified.

In May 2008, no relevant complaints were noted.  Mental status examination of the Veteran showed she was "somewhat less depressed that she has [been] on previous occasions," normal speech in rate and rhythm, organized, goal oriented, rational, and relevant thoughts, intact cognitive processes, no suicidal or homicidal ideation, intention, or plan, no acute psychiatric disturbances, and no slurring or lethargy.  It was noted that the Veteran was taking the medications which had been prescribed for her.  The VA examiner stated that the Veteran "seems to be maintaining."  The Veteran's GAF score was 53.  The diagnoses included recurrent moderate major depression and anxiety disorder, not otherwise specified.

In October 2008, the VA examiner stated that the Veteran "seems to be in a good state of mind today.  She seems more upbeat than usual."  Mental status examination of the Veteran showed full orientation, more well-nourished than in the past, smiling a little more in conversation which was "more lively and spontaneous than it has been in the past," intact cognitive processes, no acute psychiatric disturbances, no lethargy, and no suicidal or homicidal ideation, intention, or plan.  The Veteran "appears to be less demanding and more compliant to the medication and treatment regimen."  The VA examiner stated that the Veteran was "stabilizing and feeling a little better overall."  The Veteran's GAF score was 54.  The diagnoses included recurrent mild major depression and anxiety disorder, not otherwise specified.

On VA examination in May 2009, no relevant complaints were noted.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran reported that, prior to service, she did well in high school and had lots of friends.  She did not get along with her stepfather and occasionally left home overnight.  The Veteran reported working as an RN during active service.  She also reported that she had been stopped by the police for driving while intoxicated (DWI) in September 2007.  She had been divorced since 1985 and had a fair relationship with her son although, when she was diagnosed as having methicillin-resistant staphylococcus aureus (MRSA), "her family panicked and ostracized and isolated her."  The Veteran currently felt isolated and had no friends.  She denied any history of suicide attempts.  The VA examiner stated that the Veteran "seems quite depressed, although the effects of her pain medication also make her appear to be more lethargic than might otherwise be the case."  

Mental status examination of the Veteran in May 2009 showed she was casually dressed, lethargic, fatigued, with slurred, mumbled speech, a depressed mood, intact attention, orientation to person and place but not time, unremarkable thought process, magical thinking because she believed that she experienced "the presence of people from the afterlife," no delusions or hallucinations, no inappropriate behavior, no obsessive/ritualistic behavior, reported panic attacks, no homicidal ideation, suicidal ideation and a plan "but has never taken steps to implement the plan," good impulse control, an ability to maintain minimum personal hygiene, and normal recent and remote memory.  The Veteran made multiple errors in doing the serial 7's and made 2 errors reciting the months of the year in reverse order.  She was fearful of being alone.  She also seemed despondent and despairing regarding her family's reaction to her MRSA diagnosis.  The Veteran also "tends to perseverate upon her isolation and situation, noting she had friends prior to the time of her injury and illness."  The Veteran's immediate memory also was mildly impaired.  The Veteran's GAF score was 51, indicating moderate symptoms.  The VA examiner stated that there was no total occupational and social impairment and no evidence of deficiencies in judgment, thinking, family relations, work, mood or school.  There was evidence of reduced reliability and productivity.  The VA examiner also opined that the Veteran's acquired psychiatric disability was related to her active service.  The diagnoses included depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.

On VA outpatient treatment in November 2009, the Veteran reported that, although her depression had been severe, "she has been feeling a little better" in recent months.  A history of recurrent moderate major depression was noted.  It also was noted that, although she had separated herself from her family and friends after being diagnosed as having MRSA and ORSA, this situation had changed and she currently was "quite close to her family and friends which has helped her immensely."  Her mood had been much improved on citalopram.  She also reported that she was eating better.  She was in contact with her son and daughter-in-law "a lot of the time."  She also received a phone call from her grandson almost every day which made her happy.  Mental status examination of the Veteran showed she was "[m]uch improved" with full orientation, no lethargy, rational, relevant, and coherent thoughts, no acute psychiatric disturbances, normal speech in rate and rhythm, and she "did not seem as thin or as fragile as she had in the past."  The Veteran's GAF score was 54.  The diagnoses included recurrent major depression and anxiety disorder, not otherwise specified.

On VA examination in March 2010, the Veteran's complaints included anxiety and depression.  The VA examiner reviewed the Veteran's claims file, including her service treatment records and post-service VA treatment records.  The Veteran had not been hospitalized for treatment of a mental disorder.  She was on anti-depressant medication.  Mental status examination of the Veteran showed she was disheveled, inappropriately dressed, lethargic, fatigued, and tense with slow, slurred, and obscure speech, a depressed mood, full orientation, a rambling thought process with an overabundance of ideas, unremarkable thought content, no delusions or hallucinations, reported sleep disturbance, no inappropriate behavior, obsessive hypervigilance about her safety, continued panic attacks 2-3 times a week, no homicidal thoughts, suicidal thoughts, good impulse control, moderately impaired remote and recent memory, and an ability to maintain minimum personal hygiene.  The Veteran was unable to complete serial 7's accurately.  Her thinking was extremely ponderous.  She recited the months of the year in reverse order.  She reported sleeping very little due to her physical problems and never awakened refreshed from sleep which rarely lasted for more than 1 hour at a time.  She also reported getting a total of 2-3 hours of sleep per night and did not take naps during the day.  She experienced "odd dreams in which her son is a young child."  She constantly checked the doors of her house.  Her description of her panic attacks was "obscure, although some traditional symptoms are reported."  She reported further that, during a recent hospitalization for treatment of medical problems, "she placed electric cords around her neck."  The Veteran was "very depressed [and] despairing."  She felt helpless and anxious.  All of the Veteran's activities of daily living were "significantly impaired" because of her physical problems.  She was "beleaguered and severely stressed."  She ruminated about her medical problems and their impact on her family relationships.  Her executive cognitive functions were variable.  The Veteran did not contend that her unemployment was due to the effects of her psychiatric disability.  The VA examiner stated that the Veteran's psychiatric diagnoses were concurrent primary diagnoses.  This examiner also stated that, "[A]lthough the primary incapacity related to work appears to be a result of physical ailments, [the Veteran's] level of depression and anxiety is likely to significantly interfere with her [ability] to work with others, or carry out required tasks, and effectively preclude[s] employment."  The Veteran's GAF score was 45, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The diagnoses included depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.

On VA outpatient treatment in October 2010, the Veteran's complaints included continuing anxiety.  The VA examiner stated that the Veteran "looks good" and seemed more alert and not as physically fragile as in the past.  Mental status examination of the Veteran showed full orientation, a little agitated and irritable, no evidence of any psychiatric abnormalities, no psychosis, coherent, rational, and relevant thoughts, normal speech in rate and rhythm, no major depression, and no suicidal or homicidal ideation, intention, or plan.  The Veteran's GAF score was 50, indicating serious symptoms.  The diagnoses included recurrent mild major depression and anxiety disorder, not otherwise specified.  Following VA outpatient treatment in December 2010, it was noted that the Veteran was "doing fine" psychiatrically.

The Veteran was hospitalized briefly at a VA Medical Center in February 2011 for complaints of paranoia.  A history of anxiety and depression was noted but there was no history of suicide attempts, inpatient hospitalizations, or psychotic symptoms noted.  The Veteran reported taking 75 mg of Benadryl up to 4 times a day every day for worsened allergies in the previous several weeks.  Her neighbors had brought her to the emergency room (ER) "when they noticed she was acting strange.  She was worried her neighbors were her enemy and were conspiring to trick her dog as well."  She denied any significant increase in recent anxiety or depressive symptoms.  She lived alone currently and had good friends and family support.  She was very close to her brother.  Mental status examination of the Veteran showed full orientation, appropriate hygiene, no suicidal or homicidal ideation, continued but diminished delusions and paranoia, logical and organized thoughts, speech, and behavior, and intact attention, concentration, and memory.  The Veteran's GAF score was 40, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The VA examiner stated that, because the Veteran had no prior history of psychosis and had been taking large amounts of Diphenydramine regularly for the past several weeks, it seemed most likely that her psychosis was substance-induced.  The diagnoses included toxic psychosis (psychosis secondary to substance - Diphenydramine overdosing) and a history of major depressive disorder and anxiety, not otherwise specified.

On VA outpatient treatment later in February 2011, after she was discharged from the VA Medical Center, she complained of some difficulty sleeping.  Her recent hospitalization was noted.  She reported that, since discontinuing  Benadryl, she "feels 100% better" and was not confused.  It was noted that, at her discharge from the VA Medical Center, she was coherent, logical, and did not have any signs of psychosis or mania and denied any suicidal or homicidal ideation.  The Veteran stated that her recent hospitalization had been "a wake up call" for her due to multiple medications she had been taking on her own which got her into trouble.  The Veteran realized that she had developed a delirium/delusional state.  Mental status examination of the Veteran showed full orientation, speech was not slow or groggy, she was talkative and engaging and pleasant in conversation, rational, relevant, and coherent thoughts, no signs of psychosis or mania, and no suicidal or homicidal ideation, intention, or plan.  It was noted that the Veteran had "made peace with her family member[s] and she feels good about that."  The Veteran was close to her immediate family, which included her son and other family members, and they were "quite supportive" for her.  She also had friends whom she went out with "once in a while."  The Veteran's GAF score was 48, indicating serious symptoms.  The diagnoses included substance induced psychosis, recurrent mild major depressive disorder, and anxiety disorder, not otherwise specified.  Following VA outpatient treatment in March 2011, it was noted that the Veteran was "doing relatively well at home."

On July 11, 2011, the Veteran appeared "tearful with noticeable slurred speech."  A review of the Veteran's VA outpatient treatment notes indicated "some suspicion for drug-seeking tendencies."  It was noted that the Veteran had called the prevention hotline in the past seeking early refills for her medications.  It also was noted that the Veteran "exhibits a number of excessive pain behaviors, moaning and sighing with movement [and] rocking back and forth while sitting."  She had signs of sedation and her speech was slurred.  The VA examiner concluded that the Veteran's "physical findings are out of proportion based on her anatomic imaging.  Her physical examination is difficult to interpret due to her exaggerated pain response."  This examiner noted that there was "an underlying psychiatric component contributing to her chronic pain issues that also involves a history of medication abuse and misuse."  When the VA examiner declined to prescribe the Veteran stronger medication for her complaints of constant pain, she became very upset and began sobbing uncontrollably.  

On July 28, 2011, the Veteran "seems to be in a reasonably better mood."  Although she had reported previously having an argument with her son about access to her grandson, it was noted that this situation "is no longer a pressing one."  The Veteran reported that she was in mourning because her mother had died 2 weeks earlier.  The Veteran's mother had spent her last days with the Veteran, her son, and her grandson, and the Veteran said this time "really went well."  She became tearful talking about her mother's death.  She also reported talking to her son and grandson more.  The VA examiner concluded that the Veteran "seems to be doing reasonably well."  Mental status examination of the Veteran showed full orientation, a reasonably good mood despite her mother's death 2 weeks earlier, no major depression, no psychomotor agitation or retardation, rational, relevant, and coherent thoughts, no signs of psychosis, mania, or hypomania, no lethargy or grogginess, good insight and judgment, organized thought processes, thought content focused on stressors "in regards to mom's recent passing away," goal-oriented, and no suicidal or homicidal ideation, intent, or plan.  The VA examiner stated that the Veteran "is close to her family members and has regained her connection with her son recently which she is pleased about."  

The Veteran testified at her August 2011 Board hearing testimony that, although she was not hearing or seeing voices after her recent hospitalization in February 2011, she continued to experience "a lot more panic attacks."  She also testified that she was taking much less medication than she had been taking prior to her recent hospitalization.  See Board hearing transcript dated August 3, 2011, at pp. 19-20.  She testified further that she was "hanging in there."  Id., at pp. 20-21.

The Board acknowledges the Veteran's assertions and Board hearing testimony that her service-connected acquired psychiatric disability other than PTSD, to include depression, has worsened.  The competent evidence does not support these assertions, however.  For example, there is no competent evidence that the Veteran's service-connected acquired psychiatric disability other than PTSD has resulted in total occupational and social impairment as is required for a 100 percent rating under DC 9434.  See 38 C.F.R. § 4.130, DC 9434 (2011).  The evidence shows instead that the Veteran's service-connected acquired psychiatric disability other than PTSD continues to be moderately severe to severe in intensity.  This finding is supported by a review of the Veteran's GAF scores obtained during the pendency of this appeal which demonstrate the Veteran's service-connected acquired psychiatric disability other than PTSD is manifested by moderate to serious symptoms.  The Veteran's disability appears to have improved when she took the medications prescribed for treatment as noted on multiple VA outpatient treatment visits and examinations completed during the pendency of this appeal.  The Veteran reported on VA examination in March 2009 that she had become isolated from her family after being diagnosed as having ORSA and MRSA; however, subsequent VA outpatient treatment records indicate that she reunited successfully with her son and grandson after being treated for ORSA and MRSA.  The VA examiner specifically concluded in March 2009 that the Veteran had no total occupational and social impairment and no evidence of deficiencies in judgment, thinking, family relations, work, mood or school (i.e., a 70 or 100 percent rating under DC 9434).  Id.  Following VA examination in March 2010, a different VA examiner concluded that the Veteran's acquired psychiatric disability (which he characterized as anxiety and depression) were likely to interfere significantly with her employability although he also noted that the Veteran denied that her psychiatric problems interfered with her employability.  This examiner also concluded that the Veteran's activities of daily living also were impaired significantly due to her physical problems and not because of her service-connected acquired psychiatric disability.  

The Board recognizes that the Veteran was hospitalized at a VA Medical Center in February 2011 after taking large doses of Benadryl for several weeks.  The Veteran was diagnosed as having substance-induced psychosis and, although her GAF score had worsened to 40, it improved to 48 when she was seen on VA outpatient treatment soon after her hospital discharge.  Subsequent VA outpatient treatment records indicate that the Veteran reported feeling "100% better" after being tapered off of Benadryl and considered her hospitalization "a wake up call" for her.  The Veteran remained close to her immediate family, which included her son and other family members, and they were "quite supportive" for her.  She also had friends whom she went out with "once in a while."  These records also show that the Veteran continued to improve psychiatrically even while grieving over her mother's death.  The Board also recognizes that, although the Veteran is an RN, her statements regarding the severity of her service-connected acquired psychiatric disability other than PTSD are less probative than the competent evidence of record which demonstrates that it did not worsen.  The Board concludes that there is no competent evidence that the Veteran's service-connected acquired psychiatric disability other than PTSD, to include depression, is manifested by total occupational and social impairment (i.e., a 100 percent rating under DC 9434) such that a higher initial rating than 70 percent is warranted.  Id.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating total occupational and social impairment due to her service-connected acquired psychiatric disability other than PTSD.  Thus, the Board finds that the criteria for an initial rating greater than 70 percent for the Veteran's service-connected acquired psychiatric disability other than PTSD, to include depression, is not warranted.

The Board also finds that consideration of additional staged ratings for the Veteran's service-connected disabilities is not warranted.  This is especially true because the Board has assigned a higher initial staged rating of 50 percent effective March 19, 2010, for the Veteran's service-connected chronic sinusitis in this decision.  The Veteran's service-connected left-sided deep vein thrombosis of the jugular and subclavian veins and her service-connected acquired psychiatric disability other than PTSD, to include depression, also have demonstrated essentially the same level of disability throughout the appeal period.  Thus, consideration of additional staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for her service-connected chronic sinusitis, left-sided deep vein thrombosis of the jugular and subclavian veins, and for an acquired psychiatric disability other than PTSD, to include depression.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes that, in this decision, it has assigned the maximum schedular rating available for the Veteran's service-connected chronic sinusitis effective March 19, 2010.  See 38 C.F.R. § 4.97, DC 6514 (2011).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected chronic sinusitis, left-sided deep vein thrombosis of the jugular and subclavian veins, and acquired psychiatric disability other than PTSD are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of these service-connected disabilities.  This is especially true because the 50 percent rating assigned for the Veteran's chronic sinusitis effective March 19, 2010, in this decision contemplates severe disability.  As noted, there is no competent evidence other than the Veteran's unsupported assertions that her service-connected left-sided deep vein thrombosis of the jugular and subclavian veins has reoccurred or that she experiences total disability due to her service-connected acquired psychiatric disability other than PTSD.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has reported at her VA examinations that she has been unable to work since 2005 and has been too disabled to work since that time due to multiple physical problems.  She also denied that her service-connected acquired psychiatric disability other than PTSD interfered with her employability on VA examination in March 2010.  She did not indicate, and the medical evidence does not show, that he was hospitalized frequently for her service-connected chronic sinusitis, left-sided deep vein thrombosis, or acquired psychiatric disability during the pendency of this appeal.  The Board acknowledges that the Veteran was hospitalized in February 2011 for substance-induced psychosis after she took large doses of Benadryl for several weeks prior to her admission.  Following her hospitalization, the Veteran reported on subsequent VA outpatient treatment visits that she felt "100% better" after being taken off of Benadryl.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an effective date of October 26, 2004, for a grant of service connection for an acquired psychiatric disability other than PTSD, to include depression, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial 50 percent rating effective March 19, 2010, for chronic sinusitis is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 10 percent for left-sided deep vein thrombosis of the jugular and subclavian veins is denied.

Entitlement to an initial rating greater than 70 percent for an acquired psychiatric disability other than PTSD, to include depression, is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for Reynaud's syndrome can be properly decided.

The Veteran contends that she incurred Reynaud's syndrome during active service.  She alternatively contends that her Reynaud's syndrome existed prior to service and was aggravated (permanently worsened) by service.  The Veteran's service treatment records show that Reynaud's syndrome was noted on her enlistment physical examination in May 2002.  The Veteran also has been treated for Reynaud's syndrome since her service separation.  To date, however, the Veteran has not been scheduled for a VA examination which addresses the contended causal relationship between Reynaud's syndrome and active service.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the Veteran's contentions, the Board finds that, on remand, she should be scheduled for VA examination to determine the current nature and etiology of her Reynaud's syndrome.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for Reynaud's syndrome since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and etiology of her Reynaud's syndrome.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of her physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that Reynaud's syndrome, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that Reynaud's syndrome, if diagnosed, was caused or aggravated (permanently worsened) by active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


